UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM10‑D ASSET‑BACKEDISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: March 11, 2017 to April 12, 2017 Commission File Number of issuing entity: 333-207074-01 Central Index Key Number of issuing entity: 0001675928 SG Commercial Mortgage Securities Trust 2016-C5 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-207074 Central Index Key Number of depositor: 0001641120 SG Commercial Mortgage Securities, LLC (Exact name of depositor as specified in its charter) Central
